
	
		I
		112th CONGRESS
		1st Session
		H. R. 691
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2011
			Mr. Gingrey of
			 Georgia introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Truth in Lending Act to prohibit issuance of
		  residential mortgages to any individual who lacks a Social Security account
		  number.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness in Lending Act of 2011.
		2.Mortgages
			 prohibited for principal residences of individuals who lack Social Security
			 account numbers
			(a)In
			 generalChapter 2 of the
			 Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended by adding at the end
			 the following new section:
				
					140B.Mortgages
				prohibited for principal residences of individuals who lack Social Security
				account numbersNotwithstanding any provision of State law,
				no credit may be extended by any creditor to any consumer who lacks a Social
				Security account number in any consumer credit transaction in which a security
				interest, including any such interest arising by operation of law, is or will
				be retained or acquired in any property located within the United States which
				is or, upon the completion of the transaction, will be used as the principal
				residence of such
				consumer.
					.
			(b)Clerical
			 amendmentThe table of sections for chapter 2 of the Truth in
			 Lending Act is amended by inserting after the item relating to section 140A the
			 following new item:
				
					
						140B. Mortgages prohibited for principal
				residences of individuals who lack Social Security account
				numbers.
					
					.
			
